                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH FOSTER ARDIS,

              Plaintiff                          Case No. 2:18-cv-13537
                                                 District Judge Linda V. Parker
v.                                               Magistrate Judge Anthony P. Patti

ROSILYN JINDAL and
TAMMRA S. ROTHHAAR,

           Defendants.
___________________________________/

ORDER DENYING PLAINTIFF’S APRIL 19, 2019 COMBINED MOTIONS
                         (DE 30)

      Plaintiff’s amended complaint describes a Jane Doe Defendant. (DE 2.) On

April 15, 2019, Plaintiff informed the Court that Tammra S. Rothhaar is the

previously unidentified Defendant. (DE 27.) Accordingly, on April 18, 2019, the

Court directed the Clerk of the Court substitute Tammra Rothhaar for Jane Doe

and directed the U.S. Marshals Service to attempt service of the amended

complaint upon Rothhaar at Gus Harrison Correctional Facility. (DE 29.)

Rothhaar is now listed as a Defendant on the docket, and efforts to effect service

upon Rothhaar are underway. (DE 32.)

      Accordingly, Plaintiff’s April 19, 2019 motion (DE 30) is DENIED as moot

to the extent it seeks amendment of his pleading to identify Defendant Jane Doe as

Defendant Rothhaar. In addition, Plaintiff’s motion requests, without further

                                          1
development, that the Court “appoint counsel as he is doing his litigation pro per,

and requires the assistance of a[n] attorney who is skilled in [the] law[.]” (DE 30

at 2.) Presumably, Plaintiff makes such a request under 28 U.S.C. § 1915(e)(1)

(“The court may request an attorney to represent any person unable to afford

counsel.”). Many people who otherwise lack a legal education or other specialized

knowledge of the law file cases in this Court in pro per, but that does not, in and of

itself, entitle them to the recruitment of pro bono counsel.1 This request is

DENIED without prejudice. Plaintiff may petition the Court for the recruitment of

pro bono counsel if this case survives dispositive motion practice, proceeds to trial,

or if other circumstances demonstrate such a need in the future.

      IT IS SO ORDERED.

Dated: May 7, 2019                     s/Anthony P. Patti
                                       ANTHONY P. PATTI
                                       UNITED STATES MAGISTRATE JUDGE




1
  Even if the circumstances of Plaintiff’s case convinced the Court to engage in
such a search, “[t]here is no right to recruitment of counsel in federal civil
litigation, but a district court has discretion to recruit counsel under 28 U.S.C. §
1915(e)(1).” Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014) (emphasis
added); see also Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (“Congress
hasn’t provided lawyers for indigent prisoners; instead it gave district courts
discretion to ask lawyers to volunteer their services in some cases.”).
                                          2
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 7, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
